       Case 6:16-cv-00328-AA      Document 103     Filed 05/30/20   Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA,                                  Case No. 6:16-cv-00328-AA
                                                            OPINION AND ORDER
            Plaintiff,

      vs.

WILLIAM CASE; BILL CASE
FARMS, INC.; CASE FAMILY,
LLC.

            Defendants.


AIKEN, District Judge:

      Before the Court is the United States’ unopposed motion to enter its consent

decree with defendants William Case, Bill Case Farms, Inc., and Case Family, LLC.

Doc. 102.

      Judicial review of a consent decree is limited. Officers for Justice v. Civil Serv.

Comm’n, 688 F.2d 615, 625 (9th Cir. 1977). “Because of the unique aspects of

settlements, a district court should enter a proposed consent judgment if the court




Page 1 – OPINION AND ORDER
        Case 6:16-cv-00328-AA       Document 103     Filed 05/30/20   Page 2 of 3




decides that it is fair, reasonable and equitable and does not violate the law or public

policy.” Sierra Club, Inc. v. Elec. Controls Design, Inc., 909 F.2d 1350, 1355 (9th Cir.

1990). When, as here, the United States is a party to the consent decree, the Court

“should pay deference to the judgment of the government agency which has

negotiated and submitted the proposed judgment.” SEC v. Randolph, 736 F.2d 525,

529 (9th Cir. 1984). Although it may explain its reasons for withholding approval of

a proposed consent decree, the court lacks the authority to modify the parties’

proposal and therefore must either accept or reject the proposal as submitted. See

Officers for Justice, 688 F.2d at 630.

      Having carefully considered the consent decree, the Court finds it fair,

reasonable, and consistent with the purposes of the Clean Water Act, 33 U.S.C. §

1251 et seq. The parties reached this settlement after years of litigation. The United

States represents that settlement followed good faith, arms-length negotiations

conducted by experienced counsel aware of the strengths and weaknesses of their

respective cases. Mot. (doc. 102) at 5. Further, a United States Magistrate Judge

facilitated much of the negotiations. The proposed consent decree would ensure that

Clean Water Act violators bear the cost of the harm for which they are responsible

and would subject defendants to the kinds of remedies that courts are authorized to

order in Clean Water Act cases. See 33 U.S.C. § 1319(b) & (d). The proposed consent

decree’s   on-site   remediation,    preservation,    and    compensatory     mitigation

requirements would address adverse environmental impacts caused by defendants’

unauthorized conduct, and the civil penalties that the proposed consent decree would




Page 2 – OPINION AND ORDER
        Case 6:16-cv-00328-AA        Document 103   Filed 05/30/20   Page 3 of 3




impose are proportionate to the violations for which the Court held defendants

liable. Finally, the proposed consent decree would achieve significant goals of the

Clean Water Act by, among other things, obligating defendants to remediate the

damage caused by their unauthorized conduct, providing off-site compensatory

mitigation aimed at increasing habitat for endangered juvenile salmonids and high

water refuge for other species, and permanently protecting over 50 acres of aquatic

areas and adjacent riparian land. See 33 U.S.C. § 1251(a) (providing that the Clean

Water Act’s objective is “to restore and maintain the chemical, physical, and biological

integrity of the Nation’s waters).

      The unopposed motion to enter the consent decree (doc. 102) is GRANTED.

      IT IS SO ORDERED.

                 30th day of May 2020.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 3 – OPINION AND ORDER
